Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim as 
Continuation of application 17/464677 filed on 9/2/21, now US Pat. 11,415,852;
Continuation of application 17/165976 filed on 2/3/21, now US Pat. 11,137,654;
 Continuation of application PCT/JP2019/031424 filed on 8/8/19.
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2018-161637 filed in Japan on 8/30/18.
Claims 1-9 are pending.
Claim Objections
Claim 1 is objected to because of the following reasons.
In Claim 1 – the limitation “the first image signal line has a first extension portion and a first bypass portion connected to the first extension portion, the second image signal line has a second extension portion and a second bypass portion connected to the second extension portion…”: is conflicting to the specification in [0048] (page 23) “(of scan signal lines GL)…the bypass wiring portion GLc is referred to as first-layer bypass wiring portion.”  
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. Appropriate correction is required.
Claim 1 is examined as best understood, according to the specification [0048]: “the first conductive layer (scan signal line/first bypass portion) is formed in a conductive layer that is different from the second conductive layer (image signal line)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2019/0037063 in view of Liu et al. CN 108010449.
Claim 1: Zheng discloses a display apparatus comprising: 
(Figs. 6, 7) a first substrate 210/211 (glass substrate) having a display region; 
(Fig. 7) a transparent region 240/214 (the transparent region 240 includes the first transparent region 214) formed inside the display region in a planar view; 
(Figs. 2, 5, 7) a frame region 250 (sealant) [0040] formed between the display region 11 (display area11 with data lines 212 and scan lines 213) [0030] and the transparent region 214 so as to surround the transparent region 240/214 along an outer edge of the transparent region 240/214 in a planar view; 
(Fig. 7) a plurality of scan signal lines 213 (a scanning line 213) [0041] formed in a first conductive layer (inherent) on the first substrate 210/211 in the display region; and 
a plurality of image signal lines 212 [0043] formed in a second conductive layer (inherent) on the first substrate 210/211 in the display region, 
(Fig. 7) wherein the plurality of image signal lines 212 is arrayed in a first direction (X-direction) in the display region, the plurality of scan signal lines 213 is arrayed in a second direction (Y-direction) crossing the first direction (X-direction), 
(Fig. 8) the plurality of image signal lines 212 include a first image signal line 2121/2122/2121 and a second image signal line 2121/2122/2121, 
the first image signal line 2121/2122/2121 has a first extension portion 2121 (vertical line segment) and a first bypass portion 2122 (curving second data line segment) connected to the first extension portion 2121, the second image signal line has a second extension portion and a second bypass portion connected to the second extension portion  - Note: Zheng discloses [0046] (Fig. 8) “only labels of one data line 212 and one scanning line 213 are marked out in FIG. 8. It should be noted that, the scanning line 213 and the data line 212 illustrated in FIG. 8 are merely a part of all, and shall not constitute a limitation on the number of the data lines and the number of the scanning lines.”
(Fig. 8) each of the first extension portion 2121 (vertical line segment) and the second extension portion 2121 (vertical line segment) extends from the display area to the frame region 250 (extended in the vertical direction) [0048], 
each of the first bypass portion 2122 (curving line segment) and the second bypass portion 2122 (curving line segment) extends along the edge of the outer edge of the transparent region 214 in the frame region, 
(Fig. 8) each of the first extension portion 2121 (vertical line segment), the second extension portion 2121 (vertical line segment), and the first bypass portion 2122 (curving line segment) is formed in the second conductive layer (inherent), and 
(Fig. 8) the second bypass portion 2132 [0049] is formed in a conductive layer that is different from the second conductive layer.
(Fig. 8) a plurality of scan signal lines 213 (2131/2132/2131) formed in a first conductive layer (inherent) on the first substrate 210/211 in the display region including the second bypass portion 2132 [0049]

 except
the first conductive layer (scan signal line/first bypass portion) is formed in a conductive layer that is different from the second conductive layer (image signal line)
however Liu et al. teach
(Fig. 6) the first conductive layer SL1 (transmitting gate/scanning signal) is formed in a conductive layer that is different from the second conductive layer SL2 (SL3/SL4) (transmitting data signal)
It would have been obvious to a person with ordinary skill in the art to modify a display device of Zheng's invention with Liu’s structure in order to provide improved brightness to a display device, as taught by Liu [Page 7, 2nd paragraph].

Claims 2, 6, 8:
Liu et al. teach
Claim 2: (Fig. 6) a part of the first bypass portion SL1 (transmitting gate/scanning signal) overlaps a part of the second bypass portion SL3 (transmitting data signal).
Claim 6: (Fig. 6) an insulating film 11 is between the second conductive layer (SL2) and the conductive layer (SL1) that is different from the second conductive layer (SL2), Regarding the limitation “the second extension portion is connected to the second bypass portion via a contact hole formed in the insulating layer”: Liu teaches the claimed invention except for a contact hole formed in the insulating layer. It would have been an obvious matter of design choice to have a contact hole formed in the insulating layer, since applicant has not disclosed that such a contact hole formed in the insulating layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Liu’s structure.
Claim 8: (Fig. 6) wherein the conductive layer that is different from the second conductive layer is a third conductive layer SL4 (transmitting data signal) that is different form the first conductive layer SL1 (transmitting gate signal) and the second conductive layer SL3 (transmitting data signal).

Claims 3-5: Zheng discloses
Claim 3: (Fig. 8) the first image signal line 2121/2122/2121 is adjacent to the second image signal line 2121/2122/2121 (inherent), the first extension portion 2121 is adjacent to the second extension portion 2121 (inherent) in the first direction, and the first bypass portion 2122 is adjacent to the second bypass portion 2122 in the second direction - Zheng discloses [0046] (Fig. 8) “only labels of one data line 212 and one scanning line 213 are marked out in FIG. 8. It should be noted that, the scanning line 213 and the data line 212 illustrated in FIG. 8 are merely a part of all, and shall not constitute a limitation on the number of the data lines and the number of the scanning lines.”
Claim 4: Regarding the limitation “wherein the plurality of image signal lines further include a third image signal line, the third image signal line has a third extension portion and a third bypass portion connected to the third extension portion, the third extension portion extends from the display area to the frame region, the third bypass portion extends along the edge of the outer edge of the transparent region in the frame region, and the third extension portion and the third bypass portion are formed in the second conductive layer”: Zheng discloses the claimed device except for the plurality of image signal lines further include a third image signal line. However it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide three image signal lines for red/green/blue pixels; and Zheng discloses [0046] (Fig. 8) “only labels of one data line 212 and one scanning line 213 are marked out in FIG. 8. It should be noted that, the scanning line 213 and the data line 212 illustrated in FIG. 8 are merely a part of all, and shall not constitute a limitation on the number of the data lines and the number of the scanning lines.”
Claim 5: Regarding the limitation “wherein the plurality of image signal lines further include a third image signal line, the third image signal line has a third extension portion and a third bypass portion connected to the third extension portion, the third extension portion extends from the display area to the frame region, the third bypass portion extends along the edge of the outer edge of the transparent region in the frame region, and the third extension portion and the third bypass portion are formed in the second conductive layer”: this claim is similar to claim 4. Zheng discloses the claimed device except for the plurality of image signal lines further include a third image signal line. However it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide three image signal lines for red/green/blue pixels; and Zheng discloses [0046] (Fig. 8) “only labels of one data line 212 and one scanning line 213 are marked out in FIG. 8. It should be noted that, the scanning line 213 and the data line 212 illustrated in FIG. 8 are merely a part of all, and shall not constitute a limitation on the number of the data lines and the number of the scanning lines.”

Claim 9: Zheng discloses
Regarding the limitation “the second bypass portion include an extension portion, the extension portion of the second bypass portion extends in parallel to the first extension portion”:  Zheng discloses [0046] (Fig. 8) “only labels of one data line 212 and one scanning line 213 are marked out in FIG. 8. It should be noted that, the scanning line 213 and the data line 212 illustrated in FIG. 8 are merely a part of all, and shall not constitute a limitation on the number of the data lines and the number of the scanning lines.” 
Liu teaches
Regarding the limitation “the second extension portion is connected to the second bypass portion via a contact hole”: Liu teaches the claimed invention except for a contact hole formed in the insulating layer. It would have been an obvious matter of design choice to have a contact hole formed in the insulating layer, since applicant has not disclosed that such a contact hole formed in the insulating layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Liu’s structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng US 2019/0037063, Liu et al. CN 108010449 as applied to claim 1 above, and further in view of  Kim et al. US 2017/0288003.
Claim 7:
Kim et al. teach
 (Fig. 3) the insulating film 209 is an organic insulating film (the planarization layer 209 includes an organic insulating layer) [0052]
It would have been obvious to a person with ordinary skill in the art to modify a display device of Zheng's invention with Kim’s structure in order to provide prevention to external moisture, as taught by Kim [0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871